Exhibit 10.5

 

CERTIFICATE OF ELIMINATION

 

OF

 

SERIES A JUNIOR PARTICIPATING PREFERRED STOCK

 

OF

 

CORN PRODUCTS INTERNATIONAL, INC.

 

Corn Products International, Inc. (the “Company”), a corporation organized and
existing under the General Corporation Law of the State of Delaware, DOES HEREBY
CERTIFY THAT:

 

FIRST: That at a meeting of the Board of Directors the following recitals and
resolutions were duly adopted:

 

WHEREAS, pursuant to the Rights Agreement, dated as of November 19, 1997, as
amended and restated as of September 9, 2002 (the “Rights Agreement”), between
Corn Products International, Inc., a Delaware corporation (the “Company”), and
The Bank of New York, a New York banking corporation (the “Rights Agent”), the
Company issued rights initially representing the right to purchase one
one-hundredth of a share of Series A Junior Participating Preferred Stock, par
value $0.01 per share of the Company (the “Series A Preferred Stock”) having the
rights, powers and preferences set forth in the Certificate of Designation,
Preferences and Rights attached to the Rights Agreement (“Rights”);

 

WHEREAS, on November 25, 1997 the Company filed pursuant to Section 151 of the
General Corporation Law of the State of Delaware (“DGCL”) a Certificate of
Designation of the Series A Junior Participating Preferred Stock of Corn
Products International, Inc. (the “Certificate of Designation”), which upon
filing became a part of the Company’s Certificate of Incorporation; and

 

WHEREAS, the Rights never became exercisable, the Rights Agreement and the
Rights have expired in accordance with their terms and no shares of Series A
Junior Participating Preferred Stock have been issued.

 

NOW, THEREFORE, BE IT RESOLVED, that pursuant to the authority conferred on the
Board of Directors by the provisions of Section 151(g) of the DGCL, the Board of
Directors hereby eliminates the Series A Participating Preferred Stock, none of
which is currently outstanding and none of which will be issued; and

 

--------------------------------------------------------------------------------


 

FURTHER RESOLVED, that any proper officer of the Company be and each of them is
hereby authorized, empowered and directed, in the name and on behalf of the
Company, pursuant to Section 151(g) of the DGCL, to execute and file a
Certificate of Elimination of the Series A Preferred Stock with the Secretary of
State of the State of Delaware, which shall have the effect when filed with the
Secretary of State of the State of Delaware of eliminating from the Amended and
Restated Certificate of Incorporation of the Company all matters set forth in
the Certificate of Designation of Rights and Preferences of Series A
Participating Preferred Stock with respect to such Series A Preferred Stock and
to execute and deliver any and all other documents, and to do or cause to be
done any and all acts as such officer may deem necessary or appropriate to carry
out the intent of these resolutions.

 

SECOND: That in accordance with the provisions of Section 151 of the General
Corporation Law of the State of Delaware, the Restated Certificate of
Incorporation of the Company is hereby amended to eliminate all matters set
forth in the Certificate of Designation with respect to the Series A Preferred
Stock.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, said Corn Products International, Inc. has caused this
certificate to be signed by Mary Ann Hynes, its Vice President, General Counsel,
Corporate Secretary and Chief Compliance Officer, this 21st day of May, 2010.

 

 

 

CORN PRODUCTS INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Mary Ann Hynes

 

 

Mary Ann Hynes, Vice President, General Counsel, Corporate Secretary and Chief
Compliance Officer

 

3

--------------------------------------------------------------------------------